Exhibit 10.41.1
FIRST LEASE AMENDMENT
THIS FIRST LEASE AMENDMENT (“Amendment”) is executed this 1st day of February,
2010, by and between KSK SCOTTSDALE MALL, L.P., a Delaware limited partnership
(“Landlord”), and DSW SHOE WAREHOUSE, INC., a Missouri corporation (“Tenant”).
BACKGROUND:
A. Landlord and Shonac Corporation, predecessor-in-interest to Tenant entered
into a certain Lease Agreement dated December 8, 2004, as assigned (the “Lease”)
whereby Tenant leases from Landlord and Landlord leases to Tenant certain
premises consisting of approximately 26,069 square feet of space located in a
shopping center commonly known as Erskine Village, located in the City of South
Bend, County of St. Joseph, State of Indiana.
B. Landlord and Tenant desire to amend the Lease in order to revise the Minimum
Rent.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained and each act performed hereunder by the parties, Landlord and Tenant
hereby agree that the Lease is amended as follows:
1. Minimum Rent Tenant shall pay monthly Minimum Rent in the amount of
$23,896.58 beginning November 1, 2009 through October 31, 2010 (Lease Year 5).
Tenant shall pay monthly Minimum Rent in the amount of $34,758.66 beginning
November 1, 2015 through October 31, 2017 (Lease Years 11 and 12). Except as set
forth herein, all rents and other amounts payable by Tenant remain unchanged.
2. Incorporation of Background. The above Background paragraphs are hereby
incorporated into this Amendment as if fully set forth herein.
3. Examination of Amendment. Submission of this instrument for examination or
signature does not constitute a reservation or option, and it is not effective
until execution by and delivery to both Landlord and Tenant.
4. Definitions. Except as otherwise provided herein, the capitalized terms used
in this Amendment shall have the definitions set forth in the Lease.
5. Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and supersedes any and all prior and/or contemporaneous
oral or written negotiations, agreements or understandings.
6. Lease Ratification. The Lease, as modified herein, is in full force and
effect, and the parties hereby ratify the same. The Lease and this Amendment
shall be binding upon the parties and their respective successors and assigns.
To the extent the terms and conditions of the Lease conflict with or are
inconsistent with this Amendment, the terms and conditions of this Amendment
shall control.

 

 



--------------------------------------------------------------------------------



 



7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed a part of an original and all of which together shall constitute
one agreement. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to form one document.
8. Prohibited Persons and Transactions. To the best of its knowledge, neither
Tenant nor any of Tenant’s parent, subsidiary or other entity controlled by or
under common control with such parent or subsidiary (an “Affiliate”) is listed,
controlled by, or acting for, or on behalf of any person or entity, appearing on
the U.S. Treasury Department’s Office of Foreign Assets Control list of
restrictions and prohibited persons or any replacement thereof (the “OFAC
List”). To the best of its knowledge, neither Landlord nor any Affiliate of
Landlord is listed, controlled by, or acting for, or on behalf of any person or
entity, appearing on the OFAC List.
9. Voidable if Not Fully Executed. If a fully-executed original of this
Amendment is not received by Tenant at 810 DSW Dr., Columbus, Ohio 43219 before
the date that is 60 calendar days following the execution of this Amendment by
Tenant, then this Amendment shall be voidable by Tenant at its option by giving
written notice to Landlord under this paragraph.
[signatures appear on the following page]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.

                                  LANDLORD:       TENANT:    
 
                                KSK SCOTTSDALE MALL, L.P.,       DSW SHOE
WAREHOUSE, INC.,     a Delaware limited partnership       a Missouri corporation
   
 
                                  By:  JUBILEE-SCOTTSDALE LLC,                  
  an Ohio limited liability company       By:   /s/ William L. Jordan        
Its: General Partner           William L. Jordan, EVP/General Counsel    
 
                                    By:   JUBILEE LIMITED PARTNERSHIP,
an Ohio limited partnership                     Its:   Member                
 
                                        By:   SCHOTTENSTEIN PROFESSIONAL
ASSET MANAGEMENT CORPORATION,
a Delaware corporation                
 
      Its:   General Partner                
 
                               
 
      By:   /s/ Jay Schottenstein
 
               
 
          Its:   Chairman                

{acknowledgements on next page}

             
STATE OF
 
 
  )     
 
      ) ss:    

 

3